Case 2:17-cr-20467-AC-EAS ECF No. 37 filed 01/24/19        PageID.1085     Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                     No. 17-cr-20467
                    Plaintiff,
                                                     Hon. Avern Cohn
      v.

ZAHIR SHAH,

                    Defendant.



    UNITED STATES’ EX PARTE MOTION FOR LEAVE TO FILE AN
            EXHIBIT IN THE TRADITIONAL MANNER


      THE UNITED STATES OF AMERICA, by its undersigned attorney, and

pursuant to the Eastern District of Michigan’s Electronic Filing Policies and

Procedures, seeks leave of this Court to file an exhibit in the traditional manner.

      Exhibit 33A to the United States’ Memorandum in Aid of Sentencing cannot

be authentically converted to electronic form because it contains a video file. The

government therefore respectfully requests that this Court grant leave to file Exhibit

33A to the United States’ Memorandum in Aid of Sentencing in the traditional

manner.

      Pursuant to the Court’s January 22, 2019 Order granting the United States’

Motion and Order to Seal United States’ Memorandum in Aid of Sentencing and the
Case 2:17-cr-20467-AC-EAS ECF No. 37 filed 01/24/19        PageID.1086    Page 2 of 3




exhibits thereto, ECF No. 35, the United States will file Exhibit 33A under seal and

respectfully requests that this motion and order also be sealed until further order of

the Court.

                                              Respectfully submitted,
                                              MATTHEW SCHNEIDER
                                              United States Attorney

                                              s/Howard Locker
                                              Howard Locker
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Criminal Division, Fraud Section
                                              1400 New York Avenue, NW
                                              Washington, DC 20005
                                              (202) 878-9409
                                              Howard.Locker@usdoj.gov
Dated: January 22, 2019




                                          2
 
Case 2:17-cr-20467-AC-EAS ECF No. 37 filed 01/24/19     PageID.1087    Page 3 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                  No. 18-cr-20467
                   Plaintiff,
                                                  Hon. Avern Cohn
      v.

ZAHIR SHAH,

                   Defendant.



    ORDER GRANTING UNITED STATES’ EX PARTE MOTION FOR
     LEAVE TO FILE EXHIBITS IN THE TRADITIONAL MANNER


      The United States of America, having moved for leave to file Exhibit 33A to

the United States’ Memorandum in Aid of Sentencing in the traditional manner, and

the Court being duly advised of the premises;

      IT IS HEREBY ORDERED that Exhibit 33A may be filed in the traditional

manner.



                                            s/Avern Cohn
                                            Hon. Avern Cohn
                                            United States District Judge



Dated: January 24, 2019
